       Case: 1:21-cv-00971 Document #: 10 Filed: 04/19/21 Page 1 of 2 PageID #:112




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  NATALIA KUPIEC, individually and on
  behalf of all others similarly situated,
                                                      No. 21-cv-971
                          Plaintiff,
                                                      Hon. John F. Kness
  v.

  PEOPLECONNECT, INC., a Delaware
  Corporation, and US SEARCH, LLC, a
  Delaware Limited Liability Company,

                          Defendants.


                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
             WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

         PLEASE TAKE NOTICE that Plaintiff Natalia Kupiec hereby voluntarily dismisses

this action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) without prejudice as to all

individual and class claims brought in her Complaint.

         Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part that: “the plaintiff may

dismiss an action without a court order by filing: (i) a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment . . . .” Fed. R. Civ. P.

41(a)(1)(A)(i). Defendants have neither answered Plaintiff’s complaint nor moved for summary

judgment. Accordingly, the action may be dismissed without prejudice and without an order of

the Court.

                                               Respectfully Submitted,

                                               NATALIA KUPIEC, individually and on behalf of
                                               all others similarly situated,

Dated: April 19, 2021                          By: /s/ Benjamin H. Richman
                                                       One of Plaintiff’s Attorneys




                                                  1
Case: 1:21-cv-00971 Document #: 10 Filed: 04/19/21 Page 2 of 2 PageID #:113




                                  Benjamin H. Richman
                                  brichman@edelson.com
                                  Ari J. Scharg
                                  ascharg@edelson.com
                                  EDELSON PC
                                  350 North LaSalle Street, 14th Floor
                                  Chicago, Illinois 60654
                                  Tel: 312.589.6370
                                  Fax: 312.589.6378

                                  Attorneys for Plaintiff and the Class




                                     2
